Name: 2002/588/EC: Commission Decision of 11 July 2002 amending Decision 1999/466/EC establishing the officially brucellosis-free status of bovine herds of certain Member States or regions of Member States (Text with EEA relevance) (notified under document number C(2002) 2576)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  economic geography;  means of agricultural production;  health
 Date Published: 2002-07-16

 Avis juridique important|32002D05882002/588/EC: Commission Decision of 11 July 2002 amending Decision 1999/466/EC establishing the officially brucellosis-free status of bovine herds of certain Member States or regions of Member States (Text with EEA relevance) (notified under document number C(2002) 2576) Official Journal L 187 , 16/07/2002 P. 0052 - 0053Commission Decisionof 11 July 2002amending Decision 1999/466/EC establishing the officially brucellosis-free status of bovine herds of certain Member States or regions of Member States(notified under document number C(2002) 2576)(Text with EEA relevance)(2002/588/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine(1), as last amended by Commission Regulation (EC) No 535/2002(2), and in particular Annex A(II)(7) thereto,Whereas:(1) Portugal has submitted, to the Commission, documentation demonstrating compliance with all of the conditions provided for in Annex A(II)(7) to Directive 64/432/EEC, and in particular showing that, calculated at 31 December of each year, more than 99,8 % of the bovine herds on the islands of Pico, Graciosa, Flores and Corvo (Autonomous Region of Azores, Portugal) have been officially free from bovine brucellosis for at least the past five consecutive years and that each bovine animal is identified in accordance with Community legislation.(2) Those islands should consequently be declared officially brucellosis-free in accordance with Directive 64/432/EEC.(3) Commission Decision 1999/466/EC(3), as last amended by Decision 2000/694/EC(4), should therefore be amended accordingly.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Annex II to Decision 1999/466/EC is replaced by the text in the Annex to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 11 July 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ 121, 29.7.1964, p. 1977/64.(2) OJ L 80, 23.3.2002, p. 22.(3) OJ L 181, 16.7.1999, p. 34.(4) OJ L 286, 11.11.2000, p. 41.ANNEX"ANNEX IIREGIONS OF MEMBER STATES DECLARED OFFICIALLY FREE OF BOVINE BRUCELLOSISGreat Britain (United Kingdom)Province Bolzano (Italy)Islands of Pico, Graciosa, Flores and Corvo (Autonomous Region of Azores, Portugal)."